SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2011 PETROBRAS INTERNATIONAL FINANCE COMPANY - PifCo (Translation of Registrant's name into English) Cayman Islands (Jurisdiction of incorporation or organization) 4 th Floor, Harbour Place 103 South Church Street P.O. Box 1034GT George Town, Grand Cayman Cayman Islands,B.W.I. (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX INCORPORATION BY REFERENCE THIS REPORT ON FORM 6-K IS INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT ON FORM OF F-3ASR OF PETRÓLEO BRASILEIRO S.A - PETROBRAS (NO. 333-163665) AND PETROBRAS INTERNATIONAL FINANCE COMPANY (NO. 333-163665-01) MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE NINE -MONTH PERIOD ENDED SEPTEMBER 30, 2011 Forward Looking Statements This report on Form 6-K contains “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are not based on historical facts and are not assurances of future results. These forward-looking statements are subject to certain risks and uncertainties, including, but not limited to, our ability to obtain financing and changes in government regulations applicable to us and Petrobras. All forward-looking statements attributed to us or a person acting on our behalf are expressly qualified in their entirety by this cautionary statement, and you should not place reliance on any forward-looking statement contained herein. Basis of Presentation You should read the following discussion of our financial condition and results of operations together with the attached unaudited consolidated financial statements and the accompanying notes for the nine-month period ended September 30, 2011, beginning on page F-2. You should also read our audited consolidated financial statements for the year ended December 31, 2010, and the accompanying notes, which are included in our annual report on Form 20-F filed with the United States Securities and Exchange Commission on May 24, 2011, but which are not presented in this Form 6-K. The unaudited consolidated financial statements for the nine-month period ended September 30, 2011 and September 30, 2010, and the accompanying notes, have been presented in U.S. dollars and prepared in accordance with U.S. GAAP. As a subsidiary of Petrobras, we also prepare our consolidated financial statements in accordance with accounting practices adopted in Brazil. Overview We are a wholly-owned subsidiary of Petrobras. Accordingly, our financial condition and results of operations are significantly affected by decisions of our parent company. Our ability to meet our outstanding debt obligations depends on a number of factors, including: · Petrobras’ financial condition and results of operations; · Petrobras’ willingness to continue to make loans to us and provide us with other types of financial support; · our ability to access financing sources, including the international capital markets and third-party credit facilities; and · our ability to transfer our financing costs to Petrobras. We earn income from: · inter-company loans to subsidiaries of Petrobras; · investments in marketable securities; and · other financial instruments. Our operating expenses include: · financial expense, mainly from interest on our lines of credit and capital markets indebtedness; and · general and administrative expenses. We have in the past engaged in both commercial operation and in financing activities for Petrobras. We have been reducing our commercial operations and currently, we ceased such commercial operations altogether to become a finance subsidiary functioning as a vehicle for Petrobras to raise funds for Petrobras through the issuance of debt secutiries in the international capital markets, among other means. As part of our transition into a finance subsidiary of Petrobras, on August 12, 2011, we transferred to Petrobras International Braspetro B.V – PIB B.V., also a subsidiary of Petrobras, two of our wholly-owned subsidiaries, Petrobras Europe Limited, or PEL, a United Kingdom company that acts as an agent and advisor in connection with Petrobras’ activities in Europe, the Middle East, the Far East and Africa and Petrobras Singapore Private Limited, or PSPL, a company incorporated in Singapore to trade crude oil and oil products in connection with our trading activities in Asia. In addition, on September 1, 2011, we terminated the financing program carried out by our subsidiary Petrobras Finance Limited, or PFL, a Cayman Islands company that carries out a financing program supported by future sales of fuel oil. We expect to continue our insurance-related activities through our wholly-owned subsidiary Bear Insurance Company, or BEAR, a Bermuda company that contracts insurance for Petrobras and its subsidiaries. Petrobras will continue to support our debt obligations through unconditional and irrevocable guaranties of payment. Results of Operations for the Nine-month Period Ended September 30, 2011, Compared to the Nine-month Period Ended September 30, 2010 Loss We had a loss of U.S.$320 million in the first nine months of 2011 compared to a loss of U.S.$256 million in the first nine months of 2010. Financial Income Our financial income consists of interest we receive from the inter-company loans to subsidiaries of Petrobras, investments in marketable securities and other financial instruments. Our financial income increased 98.3% to U.S.$454 million in the first nine months of 2011 compared to U.S.$229 million in the first nine months of 2010. This increase was primarily due to higher financial income from to loans to related parties due to a substantial increase in the aggregate amount of funds borrowed by subsidiaries of Petrobras. This increase was partially offset by a decrease in marketable securities income. Financial Expense Our financial expense consists of interest paid and accrued on our outstanding indebtedness, other fees associated with our issuance of debt and other financial instruments. Our financial expense increased 11.4% to U.S.$896 million in the first nine months of 2011 compared to U.S.$804 million in the first nine months of 2010. This increase was primarily due to higher interest expenses relating to recent issuances of notes, including our issuance of U.S.$6.0 billion in Global Notes in January 2011. The increase in our financial expense was partially offset by a decrease in financial expense from due to the extinguishment of our inter-company loans from Petrobras in 2010. 2 General and Administrative Expenses Our general and administrative expenses was U.S.$12 million for the first nine months of 2011 as compared to U.S.$10 million in the first nine months of 2010. These expenses consist primarily of cost sharing with Petrobras. Net Income from discontinuing operations Our commercial operations and two of our wholly-owned subsidiaries PEL and PSPL sold to PIB B.V. were accounted for as a discontinued operation under accounting principles generally accepted in the United States of America (US GAAP) and therefore, our results of commercial operations and PEL and PSPL, and their cash flows have been removed from the company’s results of continuing operations and cash flows for all periods presented in this report. Our net income from discontinuing operations was U.S.$134 million for the first nine months of 2011 as compared to U.S.$330 million in the first nine months of 2010. Liquidity and Capital Resources Overview We engages in borrowings in international capital markets unconditionally guaranteed by Petrobras as part of Petrobras’ strategy to expand its operations and facilitate its access to international capital markets. Petrobras’ support of our debt obligations has been and will continue to be made through unconditional and irrevocable guaranties of payment. As an offshore, non-Brazilian company, we are not legally obligated to receive prior approval from the Brazilian National Treasury before incurring debt or registering debt with the Central Bank. As a matter of policy, however, we only issue debt following the recommendation of any of Petrobras’ Chief Financial Officer, Executive Board or Board of Directors, depending on the aggregate principal amount and the tenor of the debt to be issued. Sources of Funds Our Cash Flow At September 30, 2011, we had cash and cash equivalents of U.S.$625 million compared to U.S.$1,197million at December 31, 2010. Our operating activities provided net cash of U.S.$3,810 million in the first nine months of 2011 compared to providing net cash of U.S.$8,462 million in the first nine months of 2010, primarily due to an increase in cash received from sales of crude oil and oil products to Petrobras in the first nine months of 2011 as a result of our reduction of sales of crude oil and oil products to Petrobras. Our investing activities used net cash of U.S.$9,844 million in the first nine months of 2011 compared to using net cash of U.S.$545million in the first nine months of 2010, primarily as a result of an increase in the amount of loans to related parties. Our financing activities provided net cash of U.S.$5,461 million in the first nine months of 2011 compared to using net cash of U.S.$8,284 million in the first nine months of 2010, primarily due to the issuance of U.S.$6.0 billion in Global Notes in January 2011. Notes Receivable Notes receivable from related parties increased to U.S.$9,714 million at September 30, 2011, from U.S.$2,636 million at December 31, 2010, primarily as a result of an increase in the amount of loans to related parties due to a substantial increase in the aggregate amount of funds borrowed by subsidiaries of Petrobras. 3 Our Short-Term Borrowings Our short-term borrowings are denominated in U.S. dollars and consist of short-term lines of credit and the short-term portion of long-term lines of credit and loans from financing institutions. At September 30, 2011, we had borrowed U.S.$2,674 million under lines of credit, including the current portion of long-term lines of credit and loans from financing institutions compared to U.S.$2,303 million borrowed at December 31, 2010. The weighted average annual interest rate on these short-term borrowings was 2.90% at September 30, 2011, compared to 2.73% at December 31, 2010. At September 30, 2011, we had utilized all our available funds from lines of credit . Our Long-Term Borrowings At September 30, 2011, we had long-term borrowings outstanding in financing institutions of: · U.S.$260million (U.S.$2,620 million current portion) in long-term lines of credit due between 2012 and 2017 compared to U.S.$880 million at December31, 2010. At September 30, 2011, we had utilized all our available funds from lines of credit; and · U.S.$179 million (U.S.$72 million current portion) under the loan agreement with Malha Gas Investment Co.Ltd. (M-GIC), which acts as a Facility Agent for the Japan Bank for International Cooperation (JBIC). This loan bears interest at Libor plus 0.8% per year, payable semi-annually. The principal amount has been paid semi-annually since December 15, 2009 and will mature on December 15, 2014. At September 30, 2011, we also had outstanding: · U.S.$16,695 million in Global Notes, due between 2013 and 2041 that bear interest at rates from 3.875% to 9.125% per year. Interest on these notes is paid semi-annually and the proceeds were used for general corporate purposes, including the financing of the purchase of oil product imports, the repayment of existing trade-related debt and inter-company loans; and to repay bridge loans incurred at the beginning of 2009; and · U.S.$454 million (¥35 billion) in Japanese Yen Bonds issued in September 2006 and due September 2016. The issue was a private placement in the Japanese market with a partial guarantee from the Japan Bank for International Cooperation (JBIC). The bonds bear interest at the rate of 2.15% per year, payable semi-annually. On the same date, we entered into a swap agreement with Citibank, swapping the total amount of this debt to a U.S. dollar-denominated debt. We have no outstanding position at September 30, 2011 in irrevocable letters of credit and had U.S.$94 million at December 31, 2010, supporting services. At September 30, 2011, we have no standby committed facilities available. 4 The following table sets forth the sources of our current and long-term debt at September 30, 2011 and December31, 2010: CURRENT AND LONG-TERM DEBT September 30, 2011 December 31, 2010 (in millions of U.S. dollars) Current Long-term Current Long-term Financing institutions U.S.$2,674 U.S.$439 U.S.$2,063 U.S.$1,095 Senior Notes - - 247 - Sale of right to future receivables (i) - - 71 344 Assets related to export prepayment to be offset against sale of right to future receivables - - - (150) Global Notes 169 16,695 250 10,712 Japanese Yen Bonds - 454 2 430 U.S.$2,843 U.S.$17,588 U.S.$2,633 U.S.$12,431 (i) On September 1, 2011, PFL prepaid the Senior Trust Certificates and Junior Trust Certificates (Series A and B) due 2013 and 2015, respectively. In order to facilitate this advance payment, Petrobras prepaid to PFL an amount of US$233 million related to the export prepayment program. On prepayment the Senior Trust Certificates PFL paid premium in the total amount of US$ 19 million. The following table sets forth the sources of our capital markets debt outstanding at September 30, 2011: CAPITAL MARKETS DEBT OUTSTANDING Notes Principal Amount (in millions of U.S. dollars) 9.125% Global Notes due 2013 374 7.750% Global Notes due 2014 398 2.150% Japanese Yen Bonds due 2016 (1) 454 3.875% Global Notes due 2016 2,500 6.125% Global Notes due 2016 899 8.375% Global Notes due 2018 577 5.875% Global Notes due 2018 1,750 7.875% Global Notes due 2019 2,750 5.750% Global Notes due 2020 2,500 5.375% Global Notes due 2021 2,500 6.875% Global Notes due 2040 1,500 6.750% Global Notes due 2041 1,000 Total U.S.$17,202 Unless otherwise noted, all debt is issued by us, with support from Petrobras through a guaranty. (1) Issued by us on September 27, 2006 in the amount of ¥ 35 billion, with support from Petrobras through a standby purchase agreement. Off Balance Sheet Arrangements At September 30, 2011, we had no off-balance sheet arrangements that have, or are reasonably likely to have, a material effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. 5 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Financial Statements September 30, 2011 and 2010 together with Report of Independent Registered Public Accounting Firm Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Financial Statements September 30, 2011 and 2010 Contents Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets 4 - 5 Consolidated Statements of Operations 6 Consolidated Statements of Changes in Stockholder’s Deficit 7 Consolidated Statements of Cash Flows 8 Notes to the Consolidated Financial Statements 9 - 23 2 Report of Independent Registered Public Accounting Firm To the Executive Board and Stockholder of Petrobras International Finance Company We have reviewed the accompanying condensed consolidated balance sheet of Petrobras International Finance Company and subsidiaries as of September 30, 2011, and the related condensed consolidated statements of operations, cash flows and changes in stockholder’s deficit for the nine-month periods ended September 30, 2011 and 2010. These condensed consolidated financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States. /s / KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil November 22, 2011 3 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Balance Sheets As of September 30, 2011 and December 31, 2010 (In thousand of U.S. dollars) Assets September 30, December 31, (Unaudited) Current assets Cash and cash equivalents (Note 3) 624,762 1,197,430 Marketable securities - related parties(Note 4) 704,022 2,429,400 Accounts receivable 446 Notes receivable - related parties (Note 5) 9,713,808 2,636,340 Restricted deposits for guarantees and other 233,785 199,443 6,463,059 Discontinued operations (Note 10) 7,975,321 14,438,380 Property and equipment - Discontinued operations (Note 10) - 837 Investments in non-consolidated company Discontinued Operations (Note 10) - 7 Other assets Marketable securities -related parties(Note 4) 2,728,991 Notes receivable - related parties (Note 5) 430,992 Restricted deposits for guarantees and prepaid expenses 188,374 3,348,357 Discontinued operations (Note 10) - 194,440 3,542,797 Total assets 17,982,021 See the accompanying notes to the consolidated financial statements. 4 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Balance Sheets As of September 30, 2011 and December 31, 2010 (In thousand of U.S. dollars, except for number of shares and per share amounts) Liabilities and stockholder’s deficit September 30, December 31, (Unaudited) Current liabilities Accounts payable 31,473 Short-term financing (Note 6) 1,973,287 Current portion of long-term debt (Note 6) 386,028 Accrued interests (Note 6) 274,022 Other current liabilities 1,757 2,666,567 Discontinued operations (Note 10) 3,226,492 5,893,059 Long-term liabilities Long-term debt (Note 6) 12,431,438 Stockholder’s deficit Shares authorized and issued Common stock - 300,050,000 shares at par value US$ 1 300,050 Additional paid in capital 266,394 Accumulated deficit (894,272) Other comprehensive income Loss on cash flow hedge (14,648) (342,476) Total liabilities and stockholder’s deficit 17,982,021 See the accompanying notes to the consolidated financial statements. 5 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Statements of Operations Periods Ended September 30, 2011 and 2010 (In thousand of U.S. dollars , except loss per share amounts ) (Unaudited) Nine-month periods ended September 30, Financial income Related parties (Note 5) 58,912 Financial investments 154,383 Other 15,215 228,510 Financial expense Related parties (Note 5) - (107,466) Financing (667,763) Expense on extinguishment of debt (Note 6) - Other (28,470) (803,699) Financial, net (575,189) Exchange variation, net (1,195) General and administrative expenses (Note 5) (10,166) Other operating (expenses)/income,net (Note 5) 11 (10,155) Loss from continuing operations (586,539) Net income from discontinuing operations (Note 10) 330,229 Loss for the period (256,310) Loss per share for the period - US$ (0.85) See the accompanying notes to the consolidated financial statements. 6 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Statements of Changes in Stockholder’s Deficit Periods Ended September 30, 2011 and 2010 (In thousand of U.S. dollars) (Unaudited) Nine-month periods ended September 30, Common stock 300,050 Additional paid in capital 266,394 Accumulated deficit Balance at January 1 (632,755) Loss for the period (256,310) Balance at the end of the period (889,065) Other comprehensive income Loss on cash flow hedge Balance at January 1 (12,666) Change in the period (15,032) Balance at the end of the period (27,698) Total stockholder’s deficit (350,319) See the accompanying notes to the consolidated financial statements. 7 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Statements of Cash Flows Periods Ended September 30, 2011 and 2010 (In thousand of U.S. dollars) (Unaudited) Nine-month periods ended September 30, Cash flows from operating activities Loss for the period from continuing operations (586,539) Net income for the period from discontinuing operations 330,229 Adjustments to reconcile net income/(loss) to net cash used in operations Depreciation, amortization of prepaid expenses and debt amortization 21,961 Decrease/(increase) in assets Accounts receivable (3,495) Interest - notes receivable (51,850) Other assets (39,047) Increase/(decrease) in liabilities Accounts payable 915 Accrued interests (66,217) Other liabilities (11,537) Cash from operating activities – continuing operations (405,580) Cash from operating activities – discontinuing operations 8,867,719 Net cash provided by operating activities 8,462,139 Cash flows from investing activities Cash rendered in connection with transfer of subsidiaries to PIB BV - Marketable securities, net (63,878) Notes receivable - related parties, net (482,304) Cash from investing activities – continuing operations (546,182) Cash from investing activities – discontinuing operations 1,091 Net cash used in investing activities (545,091) Cash flows from financing activities Short-term financing, net issuance and repayments (6,545) Proceeds from issuance of long-term debt - Principal payments of long-term debt (421,694) Short-term loans - related parties, net - (7,855,323) Net cash provided by/(used in) financing activities (8,283,562) Decrease in cash and cash equivalents (366,514) Cash and cash equivalents at the beginning of the period 953,157 Cash and cash equivalents at the end of the period Non cash operating and investing activities Sale of subsidiaries PEL and PSPL through inter-company loans – PIB BV - Sale of inventory through inter-company loans – PIB BV - See the accompanying notes to the consolidated financial statements. 8 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (In thousand of U.S. dollars, except when specifically indicated) 1. The Company and its Operations Petrobras International Finance Company - (“PifCo” or the “Company”) was incorporated in the Cayman Islands on September 24, 1997 and operates as a wholly-owned subsidiary of Petróleo Brasileiro S.A. - (“Petrobras”). PifCo has in the past engaged in both commercial operations and in financing activities for Petrobras. PifCo has been reducing its commercial operations and currently, the Company ceased such commercial operations altogether to become a finance subsidiary functioning as a vehicle for Petrobras to raise funds for Petrobras through the issuance of debt securities in the international capital markets, among other means. As part of its transition into a finance subsidiary of Petrobras, on August 12, 2011, PifCo transferred to Petrobras International Braspetro B.V. – PIB B.V., also a subsidiary of Petrobras, two of its wholly-owned subsidiaries, Petrobras Europe Limited, or PEL, a United Kingdom company that acts as an agent and advisor in connection with Petrobras’ activities in Europe, the Middle East, the Far East and Africa and Petrobras Singapore Private Limited, or PSPL, a company incorporated in Singapore to trade crude oil and oil products in connection with trading activities in Asia. PifCo engages in borrowings in international capital markets unconditionally guaranteed by Petrobras as part of Petrobras’ strategy to expand its operations and facilitate its access to international capital markets. Petrobras’ support of PifCo’s debt obligations has been and will continue to be made through unconditional and irrevocable guaranties of payment. The following is a brief description of each of the Company’s wholly-owned subsidiaries: Bear Insurance Company Limited Bear Insurance Company Limited (“BEAR”) based in Bermuda, contracts insurance for PifCo, PSPL and Petrobras’ subsidiaries. Petrobras Finance Limited Petrobras Finance Limited (“PFL”), based in the Cayman Islands, in connection with the Company’s structured finance export prepayment program, whereby PFL had purchased fuel oil from Petrobras and had sold this product in the international market, including sales to designated customers, in order to generate receivables to cover the sale of future receivables debt. Certain sales were through subsidiaries of Petrobras. PFL ceased its commercial operations in August, 2011 and prepaid its financing program supported by future sales of fuel oil o n September 1 st , 2011. 9 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 2. Basis of Financial Statement Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (US GAAP). Although certain information normally included in consolidated financial statements prepared in accordance with US GAAP has been condensed or omitted, the disclosures are adequate to make the information presented not misleading. The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2010 and the notes thereto. The consolidated financial statements as of September 30, 2011 and for the nine-month periods ended September 30, 2011 and 2010, included in this report are unaudited. However, they reflect all normal recurring adjustments that are necessary for a fair presentation of such consolidated financial statements. The results for interim periods are not necessarily indicative of trends or of results to be expected for a full year. The preparation of these consolidated financial statements requires the use of estimates and assumptions that determine the amounts of the assets, liabilities, revenues and expenses reported in the consolidated financial statements, as well as amounts included in the notes thereto. Events subsequent to September 30, 2011, were evaluated until thedate ofthe filing of theForm 6-K with the Securities and Exchange Commission. (a) Foreign currency translation The Company’s functional currency is the U.S. dollar. All monetary assets and liabilities denominated in a currency other than the U.S. dollar are remeasured into the U.S. dollar using the current exchange rates. The effect of variations in the foreign currencies is recorded in the statement of operations as financial expense or income. 10 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 2. Basis of Financial Statement Presentation (Continued) (b) Discontinued operations The commercial operations and the subsidiaries PEL and PSPL sold to PIB B.V. were accounted for as a discontinued operations under accounting principles generally accepted in the United States of America (US GAAP) and therefore,the balances andresults of commercial operations and PEL and PSPL, and their cash flows have been removed from the company’s results of continuing operations and cash flows for all periods presented in this report. 3. Cash and Cash Equivalents September 30, December 31 , ( Unaudited ) Cash and banks 14,712 Time deposits and short-term investment 1,182,718 1,197,430 4. Marketable Securities Total Interest rate September 30, December 31, Security (ii) Maturity per annum 2011 (i) 2010 (i) (Unaudited) Available for Sale (iii) Petrobras 2011 7.4% + IGPM(*) 448,417 Available for Sale (iii) Clep 2014 8% 878,649 Held to Maturity Mexilhão 2013 1.99% 472,321 Held to Maturity Charter 2024 3.76% 849,548 Held to Maturity NTS 2013-2014 1.26%/1.47% 608,820 Held to Maturity NTN 2013-2014 1.26%/1.47% 639,604 Held to Maturity Gasene 2022 2.80% 389,387 Held to Maturity PDET 2019 2.24% 367,513 Held to Maturity TAG 2013 1.18% 504,132 5,158,391 Less: Current balances (2,429,400) 2,728,991 (*) IGPM – General Market Price Index, calculated by the Brazilian Institute of Economics (IBRE) of the Getúlio Vargas Foundation (FGV). (i) Balances include interest and principal. (ii) Securities held by the fund are respective to the special purposes companies, established to support Petrobras infrastructure projects, are not US exchange traded securities. (iii) Changes in fair value related to the securities classified as available for sale are diminimus and were included in the Statement of Operations as financial income. 11 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 5. Related Parties Petrobras International Braspetro B.V. - PIB BV and its subsidiaries Petrobras Netherlands B.V.- PNBV BraspetroOil ServicesCompany - Brasoil Petróleo Brasileiro S.A. -Petrobras Other September 30, December 31, Current assets ( Unaudited ) Marketable securities (i) 434,264 - - - 269,758 2,429,400 Accounts receivable 1,840 - - - 231 Notes receivable - 7,123,301 944,390 1,646,117 - 2,636,340 Other assets Marketable securities (i) - 4,426,433 2,728,991 Notes receivable - 1,875,274 1,867,000 - - 430,992 Current liabilities Accounts payable 40,539 175 - - - 31,170 For the nine-month periods ended Consolidated Statement of operations September 30, September 30, Financial income - 225,951 75,169 38,486 6 58,912 Financial expense - (107,466) General and administrative expenses (9,541) - (8,080) Other operating (expenses)/income, net - 3,185 - - - 1,791 (i) See Note (4). 12 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 6. Financing Unaudited September 30, 2011 December 31, 2010 Current Long-term Current Long-term Financial institutions (i) 2,063,178 1,094,905 Senior notes - - 246,449 - Sale of right to future receivables (ii) - - 71,084 344,440 Assets related to export prepayment to be offset against sale of right to future receivables - - - (150,000) Global notes 250,197 10,711,593 Japanese yen bonds 81 2,429 430,500 2,633,337 12,431,438 Financing 1,973,287 12,431,438 Current portion of long-term debt - 386,028 - Accrued interests - 274,022 - 2,633,337 12,431,438 (i) The Company’s financings in U.S. dollars are derived mainly from commercial banks and include trade lines of credit. The interest rates ranging from 1.25% to 3.38% at September 30, 2011. The weighted average borrowing for short-term debt at September 30, 2011 and December 31, 2010 was 2.90% and 2.73%, respectively. At September 30, 2011 and December 31, 2010, the Company had fully utilized all available lines of credit. (ii) On September 1, 2011, PFL prepaid the Senior Trust Certificates and Junior Trust Certificates (Series A and B) due 2013 and 2015, respectively. In order to facilitate this advance payment, Petrobras prepaid to PFL an amount of US$232,671 related to the export prepayment program. On prepayment the Senior Trust Certificates PFL paid premium in the total amount of US$19,313. Long-term financing - Additional information a) Long-term debt maturity dates: 2012 35,819 2013 477,762 2014 509,495 2015 50,000 2016 3,881,766 Thereafter 12,633,848 13 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 6. Financing (Continued) b) Issuance of long-term debt: The long-term funding carried out in the period from January to September 2011 is shown in the following table: Date Amount Maturity Description January/2011 6,000,000 2016, 2021 and 2041 Global Notes in the amount of US$2,500,000, US$2,500,000 and US$ 1,000,000, with coupons of 3.875%, 5.375% and 6.750% p.a., respectively, payable semiannually beginning on July 27, 2011. 7. Commitments and Contingencies (a) Purchase option – Platforms In relation to P-47, PifCo has maintained the right to exercise a call option on the existing Subchartered Asset Option Agreement granted by PNBV, and has maintained an obligation to purchase the vessel in the event that PNBV exercises its Put Option, upon the occurrence of an event of default or of the expiration of the Charter. PifCo may designate any affiliate or subsidiary to perform its obligations under this agreement. (b) Loan agreements The Company's has no outstanding position at September 30, 2011 in irrevocable letters of credit and had US$ 93,572 at December 31, 2010, supporting services. Additionally, the Company has no standby committed facilities available at September 30, 2011 and had US$ 720,682 at December 31, 2010. 14 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 8. Derivative Instruments, Hedging and Risk Management Activities The Company is exposed to a series of market risks resulting from its operations. These risks mainly involve the fact that eventual variations in exchange rates or in interest rates may negatively affect the value of the company’s financial assets and liabilities or future cash flows and profits. PifCo follows the risk management of Petrobras, its parent company, the management of which is conducted by its officers, in accordance with Petrobras’ corporate risk management policy. a) Foreign currency risk management Exchange risk is one of the financial risks that the company is exposed to and it originates from changes in the levels or volatility of the exchange rate. The fluctuations in the exchange rates may have a negative impact on PifCo’s financial situation and operating results. The risk management is performed for the net exposure. The exchange risk management strategy may involve the use of derivative instruments to minimize the exchange exposure of certain liabilities of the Company. Cash Flow Hedge In September 2006, the Company contracted a hedge known as a cross currency swap for coverage of the bonds issued in Yen in order to fix the Company’s costs in this operation in dollars. In a cross currency swap there is an exchange of interest rates in different currencies. The exchange rate of the Yen to the U.S. dollar was fixed at the beginning of the transaction and has remained fixed since that time. The Company does not intend to settle these contracts before the end of their terms. The Company has elected to designate its cross currency swap as cash flow hedge. Both at the inception of a hedge and on an ongoing basis, a cash flow hedge must be expected to be highly effective in achieving offsetting cash flows attributable to the hedged risk during the term of the hedge. Derivative instruments designated as cash flow hedges are reflected as either assets or liabilities on the Company’s consolidated balance sheets. Change in fair value, to the extent the hedge is effective, is reported in accumulated other comprehensive income until the cash flows of the hedged item occurs. Effectiveness tests are conducted quarterly in order to measure how the changes in the fair value or the cash flow of the hedge items are being absorbed by the hedge mechanisms. The effectiveness calculation indicated that the cross currency swap is highly effective in offsetting the variation in the cash flow of the bonds issued in Yen. 15 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 8. Derivative Instruments, Hedging and Risk Management Activities (Continued) a) Foreign currency risk management (Continued) As of September 30, 2011, the Company had entered into the following cross currency swap: Cross Currency Swaps Maturing in 2016 % Notional Amount (in thousand JPY) Fixed to fixed 35,000,000 Average Pay Rate (USD) 5.69 Average Receive Rate (JPY) 2.15 At September 30, 2011, the cross currency swap presented a maximum estimated loss per day (VAR – Value at Risk), calculated at a reliability level of 95%, of approximately US$ 6,009. b) Embedded Derivatives Derivatives embedded within other financial instruments or other host contracts are treated as separate derivatives when they have a price based on an underlying that is not clearly and closely related to the asset being sold or purchased. The assessment is made only at the inception of the contracts. Such derivatives are separately from the host contract and recognized at fair value with changes in fair value recognized in earnings. The procedures for identifying derivative instruments in contracts aim at timely recognition, control and adequate accounting handling to be employed. The contracts with possible clauses for derivative instruments or securities to be realized are communicated before they are signed, so that there is orientation with respect to the eventual performance of effectivity tests, the establishment of the accounting policy to be adopted and the methodology for calculation of the fair value. See note 10 (d). 16 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 8. Derivative Instruments, Hedging and Risk Management Activities (Continued) c) Interest rate risk management The interest rate risk that the Company is exposed to is due to its long-term debt and, to a lesser degree, its short-term debt. If the market interest rates rise, the Company’s financial expenses will increase, which may cause a negative impact on the operating results and financial position. PifCo considers that the exposure to interest rate fluctuations will not have a material impact, and so, preferably, the Company does not use derivative financial instruments to manage this type of risk. d) Tabular presentation of the location and amounts of derivative fair values The effect of derivative instruments on the statement of financial position for the period ended September 30, 2011 and December 31, 2010. September 30, 2011 December 31, 2010 Asset Derivatives Asset Derivatives Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets Other current assets 115,487 The effect of derivative instruments on the statement of financial position for the period ended September 30, 2011 and 2010. Amount of Loss Recognized in OCI on Derivative (Effective Portion) Amount of Gain Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Gain or (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Derivatives in Codification Topic 815 - Cash Flow Hedging Relationship September 30, 2011 September 30, 2010 Location of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Foreign exchange contracts 20,459 Financial expense, net (35,491) 1,590 17 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 9. Financial Instruments In the normal course of its business activities, the Company acquires various types of financial instruments. a) Concentrations of credit risk PifCo is exposed to the credit risk of clients, related parties and financial institutions, resulting from its commercial and financing operations and its cash management. These risks consist of the possibility of non-receipt of sales made and amounts invested, deposited or guaranteed by financial institutions and loans. Credit risk management objectives and strategies PifCo follows the credit risk management of Petrobras, its parent company. The management of the risk in Petrobras is part of the management of the financial risks, which is performed by the Company’s officers, in accordance with Petrobras’ corporate risk management policy. The credit risk management policy is part of the global risk management policy of the Petrobras System and aims at reconciling the need for minimizing exposure to credit risk and maximizing the result of sales and financial operations, through an efficient process of analysis, concession and management of the credits. PifCo only grants credit from commercial interest and solely for the acquisition of its products. b) Fair Value Fair values are derived either from quoted market prices available, or, in their absence, the present value of expected cash flows. The fair values reflect the cash that would have been received or paid if the instruments were settled at year end. Fair values of cash and cash equivalents, trade receivables, short-term debt, short-term portion of long-term debt and trade payables approximate their carrying values. At September 30, 2011 and December 31, 2010, the Company’s long-term debt was US$17,588,690 and US$12,431,438 , respectively, and had estimated fair values of approximately US$18,825,030 and US$14,076,200, respectively. The disclosure requirements of Codification Topic 820 were applied to the Company’s derivative instruments and certain marketable securities recognized in accordance with Codification Topic 320. 18 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 9. Financial Instruments (Continued) b) Fair Value (Continued) The fair value hierarchy for our financial assets accounted for at fair value on a recurring basis at September30, 2011, was: Level 1 Level 2 Level 3 September 30, 2011 Assets Marketable securities - available for sale 1,358,351 - - Foreign exchange derivatives - 129,753 - Assets from continuing operations 1,358,351 129,753 - Assets from discontinuing operations - - 25,459 Total assets Discontinued Operations On August 12, 2011, PifCo transferred its subsidiaries Petrobras Europe Limited – PEL and Petrobras Singapore Private Limited – PSPL to Petrobras International Braspetro B.V. - PIB BV, also a subsidiary of Petrobras. These subsidiaries were sold for book value of US$ 6,196 and US$ 107,475, respectively, through intercompany loans. In addition, currently, PifCo ceased its commercial operations. PifCo entered into these series of transactions as part of a corporate restructuring in order PifCo becomes a finance subsidiary functioning as a vehicle for Petrobras to raise capital for Petrobras’ operations outside of Brazil through the issuance of debt securities in the international capital markets, among other means. The commercial operations and the subsidiaries PEL and PSPL were accounted for as a discontinued operation whereby the results of operations and cash flows were removed from the company’s results from continuing operations for all periods presented. The balance sheets, the statements of operations and the cash flows for all periods presented have been restated to reflect discontinued operations for disposal of these components. As a result of the discontinued operations, PifCo reported a net income of US$134,367 as of September 30, 2011 and reported a net income of US$330,229 as of September 30, 2010. 19 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) Discontinued Operations (Continued) a)Consolidated Balance sheets The following table presents the main classes of assets and liabilities associated with discontinued operations: Assets September 30, December 31, Current assets Trade accounts receivable Related parties 5,890,799 Other 927,448 Inventories - 1,022,954 Export prepayment - related parties 73,747 Other current assets 60,373 7,975,321 Property and equipment - 837 Investments in non-consolidated company - 7 Other assets – export prepayments - 194,440 Total assets 8,170,605 Liabilities September 30, December 31, Current liabilities Trade accounts payable Related parties 2,138,195 Other 1,015,477 Other current liabilities 72,820 Total liabilities 3,226,492 20 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) Discontinued Operations (Continued) b) Consolidated Statement of operations The consolidated statement of operations related to discontinued operations are presented as following: Nine-month periods ended September 30, Sales of crude oil, oil products and services Related parties 14,022,173 Other 13,187,537 27,209,710 Cost of sales Related parties (10,062,250) (11,051,803) Other (11,750,471) (15,834,362) Selling, general and administrative expenses ( 235,961) (367,952) Other operating expenses, net (2,769) (48,045) (27,302,162) Operating income/(loss) (92,452) Equity in results of non-consolidated company (2) Financial income Related parties 423,201 Derivatives on sales Related parties 2,758 Other 116,265 Financial investments 260 Other 1 1 542,485 Financial expense Related parties (71) - Derivatives on sales Related parties (3,412) Other (115,190) Other (1,086) (868) (119,470) Financial, net 423,015 Exchange variation, net (332) Net income for the period from discontinued operations 330,229 21 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) Discontinued Operations (Continued) c) Cash flows The summary of the consolidated statements ofcash flows related to discontinued operations are presented as following: Nine-month periods ended September 30, Cash flows from operating activities 8,867,719 Cash flows from investing activities 1,091 Net cash provided from discontinuing operations 4, 8,868,810 d) Embedded derivative The embedded derivative identified was: Sale of Ethanol Sales agreements for hydrous ethanol entered into between PifCo and Toyota Tsusho Corporation. The rights and obligations of the Offtake Agreement will be assigned from PifCo to Petrobras International Braspetro BV - PIB B.V. until the end of 2011. This transaction consists of sale of hydrous ethanol through a pricing formula defined at the time of signing the contract. The price for each shipment of hydrous ethanol delivered under this contract is determined by reference to the price of commodities : ethanol and naphtha. The pricing formula is determined by reference to commodity that does not maintain a strict cost or market value relationship with the hydrous ethanol to be delivered under the contract. Accordingly, the portion referring to the embedded derivative was isolated from the original contract and recorded in the financial statements following the same rules applicable to the other derivative financial instruments. 22 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) Discontinued Operations (Continued) d) Embedded derivative (Continued) The table below presents the fair value of the embedded derivative: Notional amount in thousands of m 3 Maturity Fair Value September 30, 2011 Fair Value December 31, 2010 Forwards contracts Long position 715 2016 25,459 32,081 The derivative was valued at fair value through profit and loss and classified at level 3 in the fair value hierarchy. The gains obtained are presented in the Consolidated Statements of Operations as discontinued operations. * * * 23 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 22, 2011 PETROBRAS INTERNATIONAL FINANCE COMPANY-PifCo By: /
